In a proceeding to validate petitions designating petitioner as a candidate in the Liberal Party primary election to be held on September 8, 1977 for the public office of Council Member, 29th Councilmanic District, Borough of Brooklyn, the parties cross-appeal from a judgment of the Supreme Court, Kings County, dated August 5, 1977, which, after a hearing, inter alia, granted the application. Judgment affirmed, without costs or disbursements, on the opinion of Mr. Justice Rubin at ■ Special Term. Hopkins, J. P., Cohalan, Margett, Titone and Suozzi, JJ., concur.